                                                                   SO ORDERED.


                                                                   Dated: March 10, 2019


 1 Jason M. Torf (pro hac vice pending)
   John C. Cannizzaro (pro hac vice pending)
 2 ICE MILLER LLP
 3 200 W. Madison Street, Suite 3500
                                                                   Eddward P. Ballinger Jr., Bankruptcy Judge
                                                                   _________________________________
   Chicago, IL 60606-3417
 4 Telephone:    (312) 726-6244
   Facsimile:    (312) 726-6214
 5 Email:        Jason.Torf@icemiller.com
 6
     Counsel for Gordon Food Service Inc.
 7
                         IN THE UNITED STATES BANKRUPTCY COURT
 8                                 DISTRICT OF ARIZONA
 9
     In re:                                           Chapter 11
10
     ARCTIC CATERING, INC.,                           Case No. 2:18-bk-13118-EPB
11
12            Debtor.                                 STIPULATED ORDER GRANTING
                                                      APPLICATION OF GORDON FOOD
13                                                    SERVICE INC. FOR ALLOWANCE
                                                      AND PAYMENT OF
14                                                    ADMINISTRATIVE CLAIM UNDER
15                                                    11 U.S.C. § 503(b)(9)

16            This matter comes before the court on the Application of Gordon Food Service Inc.
17 (“GFS”) for Allowance and Payment of Administrative Claim under 11 U.S.C. § 503(b)(9) (the
18 “Application”) (Doc. 134). The Debtor and Liquid Capital Exchange, Inc. (“Liquid Capital
19 Exchange”) each filed limited objections to the Application. Upon due consideration of same
20 and for good cause shown,
21            IT IS HEREBY ORDERED that GFS is granted an allowed administrative priority
22 claim pursuant to 11 U.S.C. § 503(b)(9) in the amount of $18,986.14 (the “Allowed GFS
23 503(b)(9) Claim”).
24            IT IS HEREBY FURTHER ORDERED that distributions on the Allowed GFS
25 503(b)(9) Claim shall be made at the earliest date and at the same percentage as any other
26 allowed 503(b)(9) claims are paid.
27
              IT IS HEREBY FURTHER ORDERED that the Allowed GFS 503(b)(9) Claim is
28
     subordinate to any super-priority claim of Liquid Capital Exchange pursuant to the Amended



     Case 2:18-bk-13118-EPB       Doc 153 Filed 03/10/19 Entered 03/11/19 09:44:07             Desc
                                   Main Document    Page 1 of 2
 1 Final Order Granting Emergency Motion For Order Approving Post-Petition Factoring
 2 Agreement Pursuant to 11 U.S.C. §§ 363 and 364 dated February 7, 2019 [Dkt. #132].
 3         IT IS HEREBY FURTHER ORDERED that the hearing on the Application currently

 4 set for March 12, 2019 at 10:00 a.m. is hereby VACATED.
 5
 6                               DATED AND SIGNED ABOVE

 7
 8 APPROVED AS TO FORM AND CONTENT BY:
 9
   MAY POTENZA BARAN & GILLESPIE, P.C.
10 Grant L. Cartwright
   Andrew A. Harnisch
11 201 N. Central Avenue, Suite 2200
   Phoenix, Arizona 85004-0608
12 Attorneys for Debtor

13
   ICE MILLER LLP
14 Jason M. Torf
   John C. Cannizzaro
15 200 W. Madison Street, Suite 3500
   Chicago, IL 60606-3417
16 Attorneys for GFS
17
   DICKINSON WRIGHT PLLC
18 Carolyn J. Johnsen
   1850 N. Central Ave., Suite 1400
19 Phoenix Arizona 85004
   Attorneys for the Liquid Capital Exchange
20
21
22
23
24

25
26
27
28                                               2

     Case 2:18-bk-13118-EPB     Doc 153 Filed 03/10/19 Entered 03/11/19 09:44:07        Desc
                                 Main Document    Page 2 of 2
